Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating prison disciplinary rules prohibiting threats, impersonation, smuggling and lying as the result of an incident in which he sent a letter, signed by another inmate, to the local Social Security Administration office requesting information regarding the whereabouts of his estranged wife. At the hearing, there was testimony that petitioner previously had threatened to kill his estranged wife. This testimony, coupled with the testimony of the inmate who signed the letter, provides substantial evidence supporting the determination of guilt. Finally, we have considered petitioner’s due process claim and find it to be without merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.